El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
A la petición de mandamus instada por Ángel Sacarello Bals contra la Junta de Retiro de los Funcionarios y Emplea-dos del Gobierno Insular de Puerto Rico, esta última inter-puso moción eliminatoria y para desestimar por falta de hechos suficientes para determinar una causa de acción.(1) Luego de una vista, el tribunal a quo dictó extensa resolu-ción declarando con lugar la moción desestimatoria y no siendo, a su juicio, susceptible de enmienda la petición, or-denó su archivo, con costas al peticionario, pero sin incluir honorarios de abogado. Presentada moción de reconsidera-ción, la misma fué declarada sin lugar a virtud de otra ex-tensa resolución, en la cual el tribunal se ratificó en su criterio antes enunciado. Fundado en los razonamientos expuestos en esa resolución dictó sentencia, declarando sin lugar la. demanda. El peticionario apeló de esa sentencia y para sostener su recurso ahora señala doce errores. No es menester discutirlos detalladamente. Bastará que digamos que, ■ conforme veremos, la sentencia apelada habrá de ser confirmada, aunque por'motivos distintos a.los expuestos por el tribunal a quo:
La petición dé mandamus presentada es sumamente de-tallada. Ocupa las primeras 19 páginas del legajo de sen-*270tencia. Sus alegaciones esenciales son, en síntesis, que con más de 23 años de anterioridad a la fecha de su separación el peticionario ocupó diversos cargos en el Gobierno Insular de Puerto Rico, ostentando para junio de 1946 el de Jefe de la División de Ingeniería para Muelles y Puertos, adscrito al Departamento de lo Interior, siendo los gastos de esa División sufragados por la Junta del Puerto de San Juan; que por ley de 1946 la Asamblea Legislativa disolvió esa Junta y ordenó el traspaso de sus propiedades y negocios a la Autoridad de Transporte de Puerto Rico; que entonces el Comisionado de lo Interior le designó Ingeniero Encar-gado de Obras de Puertos, cargo que también era conocido como Jefe de la División de Obras Portuarias, que estaba adscrito al Negociado de Obras Públicas de ese Departa-mento y que tenía un sueldo anual de $4,500, que luego fué rebajado a $4,000; que en 26 de diciembre de 1946 el Nego-ciado de Presupuesto eliminó, a partir del 30 de abril de 1947, la División de Ingeniería para Obras Portuarias, y por ende, el cargo de Jefe de dicha División que él desempeñaba; que dada la eliminación de esa plaza él quedó cesante y por tener más de 24 años de servicios como empleado permanente y más de 45 años de edad, se acogió a lo dispuesto por la sección 8 de la Ley núm. 23 de 16 de julio de 1935 (Ses. Ext. págs. 127, 135) (2) y solicitó de la Junta demandada *271que le certificara la pensión correspondiente por separación involuntaria, a lo cual ella accedió, concediéndole una pen-sión de $2,000 anuales; que en 22 de enero de 1948 la Divi-sión de Personal y Estadísticas de la Oficina de Personal le comunicó que su nombre había sido certificado al Comisio-nado de lo Interior para el puesto de Ingeniero Civil IV, con un sueldo de $400 mensuales, que siendo él la única persona certificada para dicho puesto ese Departamento venía obli-gado a nombrarle, y que de no aceptar ese nombramiento la Junta de Retiro sería notificada a los efectos de ley; que en 4 de febrero de 1948 el Comisionado de lo Interior se dirigió al Director de la Oficina de Personal afirmando que las plazas de Ingeniero Civil IV y la de Ingeniero Jefe de la División de Puertos y Muelles eran en todo respecto com-pletamente disímiles;(3) que en 7 de abril él fué notificado por el Oficial Administrativo de aquel Departamento que la Junta de Personal (sic) había ratificado la certificación del peticionario para el cargo de Ingeniero Civil IV y que debía presentarse el día 12 a tomar posesión; que en respuesta él se dirigió al Departamento de lo Interior alegando que el cargo de Ingeniero Civil IV no era igual ni similar al que ocupaba de Jefe de la División de Obras Portuarias al mo-mento de su cesantía; y que en 15 de abril la Junta de Retiro le informó que su nombre había sido eliminado de la lista de pensionados a partir del primero del mismo mes;(4) que en 28 de mayo él dirigió por conducto de sus abogados una extensa comunicación a la Junta de Retiro informándole todo lo anterior y solicitando se le restituyera la pensión que venía percibiendo, que se dejara sin efecto la resolución dán-dole de baja y que, en todo caso, se le concediera la oportu-nidad de una audiencia administrativa ante ella para expo-ner su caso; que en 13 de octubre fué notificado por la Junta *272de que su petición había sido por ella considerada, de que su decisión era concluyente al efecto de suspenderle la pen-sión y de que no creía necesaria la comparecencia de sus abogados.
Continúa alegándose en la petición que en la comunica-ción dirigida por el peticionario a la Junta demandada en 28 de mayo se adujo que él nunca había recibido nombra-miento alguno para un cargo igual o similar al que desem-peñaba al momento de ser retirado del servicio; que nunca se le había expedido nombramiento para cargo alguno y que en todo caso que se le hubiera expedido el nombramiento de Ingeniero Civil IV, el mismo era nulo, inoficioso y sin efecto legal alguno para afectar la pensión del peticionario “toda vez que dicho cargo de Ingeniero Civil IV no es un cargo igual o similar al de Jefe de la División de Ingeniería de Obras Portuarias, que él desempeñaba al momento de su separación.” Continúa exponiendo la petición los deberes y responsabilidades del cargo de Ingeniero Civil IV y los de la plaza de Jefe de Ingeniería de Obras Portuarias, (5) y que durante sus 24 años de servicios al Gobierno de Puerto Rico cotizó siempre al Fondo de Retiro. Concluye la peti-ción alegando que la Junta querellada erró al suspenderle la pensión: (1) porque a él no se le ha extendido nombra-miento alguno igual o similar al que desempeñaba al mo-mento de cesar en su cargo, de Jefe de la División de Obras Portuarias del Departamento de lo Interior; (2) porque no se le ha extendido nombramiento alguno como Ingeniero Civil IV; (3) porque en el supuesto de que se le haya exten-dido un nombramiento para este último cargo el mismo es nulo e ineficaz “toda vez que dicho cargo no es' igual o similar al que venía desempeñando ... al momento de su cesan-*273tía;” (4) porque la Junta no tuvo ante sí evidencia de índole alguna que justifique la eliminación de su nombre de la. lista fie pensionados del Gobierno por retiro involuntario;; (5 i) porque la Junta se negó a considerar la oferta de él’ de sustanciar los hechos consignados en los párrafos ante-riores; y (6) porqué al darle de baja la Junta no ha cum-plid© con lo dispuesto en la sección 8 de la Ley 23, ya que; ■él “no ha recibido nombramiento para un cargo igual o similar, así como tampoco ha declinado el peticionario la acep-tación de un cargo igual o similar al que desempeñaba al momento de su cesantía como Jefe de la División de Obras y Puertos.”
No es necesario exponer detalladamente los razonamien-tos aducidos por el tribunal sentenciador en sus extensas resoluciones para llegar a la conclusión de que la petición en la forma en que está redactada no aduce hechos deter-minantes de una causa de acción. La médula de esos razo-namientos fué que no hay duda de que era la Comisión de Servicio Civil la que tenía en sus manos el resolver si el peticionario habría de continuar disfrutando de su pensión o si se restituiría al gobierno a que sirvió; que por virtud de la Ley 345 de 12 de mayo de 1947 (pág. 595), creadora de la Oficina de Personal, se abolió dicha Comisión y todos sus records, obligaciones .y prerrogativas pasaron a esta última;(6) que era la Oficina de Personal a la que incumbía determinar si la plaza para la cuál se habría de reponer al peticionario era una de naturáleza igual o similar a la que éste venía desempeñando a la fecha de su retiro; que el hecho de que el Comisionado de lo Interior discrepase del criterio de la Oficina de Personal en relación con la igualdad o similitud de la plaza para la.cual.se certificaba al peticio-nario con la plaza abolida no era decisivo; que la ley daba al peticionario un recurso, o sea pedir la reconsideración a la Oficina. de Personal y si tal reconsideración le era dene-*274gada apelar y obtener una vista ante la Junta de Personal; que nada se hubiera adelantado con la celebración de una audiencia ante la Junta de Retiro; y que el peticionario no había agotado su remedio administrativo.
Una moción para desestimar como la presentada en este caso por la demandada tiene el alcance y efecto de la excepción previa dispuesta por el artículo 105 del Código de Enjuiciamiento Civil, es decir, admitir la veracidad de los hechos esenciales de la demanda. Rivera v. Pueblo, 73 D.P.R. 902; Boulon v. Pérez, 70 D.P.R. 988; cf. Sierra v. Autoridad de Transporte, 68 D.P.R. 626; Acuña v. Junta de Retiro, 58 D.P.R. 94, 100.
Aceptando como ciertas las alegaciones esenciales de la petición, ¿aduce ésta hechos determinantes de una causa de acción? Incuestionablemente que no. Pasamos a discutir en seguida por qué contestamos esta pregunta en la negativa.
Según la sección 6 de la Ley núm. 345 de 1947, supra:
“Además de los deberes que se le imponen por otras dis-posiciones de esta Ley, será deber de la Junta (de Personal) :
“(6) Investigar y resolver en apelación a solicitud de parte controversias surgidas sobre las siguientes materias: destitu-ciones, suspensiones, cesantías, separación de empleados en el período probatorio, descensos, asignación y reasignación de puestos. . . .
“Las decisiones de la Junta serán finales salvo en casos de destituciones, en los cuales podrá acudirse en revisión ante la corte de distrito del distrito donde prestare servicios el empleado destituido.” (7) (Bastardillas nuestras.)
*275Es meridianamente claro que el caso del peticionario no es uno de destitución, como tampoco lo es de suspensión, cesantía, separación de empleo durante el período probato-rio o de descenso. Se trata posiblemente de la asignación o reasignación de un puesto. En relación con la asignación o reasignación de puestos, por la sección 10 de la Ley 345, supra, se ordena al Director de la Oficina de Personal que previa consulta con las autoridades nominadoras y otros funcionarios dirigentes determine los deberes y responsabi-lidades de todos los puestos en el Servicio por Oposición y Servicio sin Oposición y que agrupe dichos puestos dentro de clases para constituir un plan de clasificación. Y por la sección 11 de la misma se dispone que “tan pronto como fuere posible, después de la adopción del plan de clasifica-ción, el Director asignará cada puesto en el Servicio por Oposición y Servicio sin Oposición a la clase correspon-diente,” y que “todo empleado afectado por cualquier asig-nación o reasignación de un puesto tendrá el derecho de radi-car ante el Director solicitud formal de reconsideración, y, si fuere denegada podrá apelar y obtener una audiencia ante la Junta de Personal.” (8) Así, pues, la citada ley de manera clara y terminante dispone quién habrá de preparar el Plan de Clasificación, quién examinará cada puesto en el servi-cio por oposición y sin oposición, y el derecho que tiene todo empleado afectado por cualquier asignación o reasignación de un puesto. En su consecuencia, de tratarse de la asig-nación o reasignación del puesto del peticionario, el llamado a determinar la clasificación a que debía asignarse el cargo para el cual se le certificaba lo era el Director de la Oficina de Personal. Éste resolvió que el cargo ofrecídole al peti-cionario y el antiguo ocupado por él eran iguales o similares. *276Contra esa determinación el único remedio del peticionario lo era, de acuerdo con la letra clara del párrafo segundo de la sección 11(c), radicar ante el Director de Personal una solicitud formal de reconsideración, y sí ésta le era denegada apelar y obtener una audiencia ante la Junta de Personal, Nada de eso hizo el peticionario.
Por otra parte, la sección 19 de la Ley 345, supra, esta-tuye que “El Director (de Personal) establecerá y conser-vará los registros de reingreso, los cuales contendrán los nombres de personas que hubieren sido empleados regulares y que hubieren sido separados de sus puestos por cualquier razón que no fuere mala conducta o falta de su parte,” y la sección 26 de la misma que “A solicitud de la Junta de Retiro para empleados del Gobierno Insular y sus instru-mentalidades, el Director (de Personal) podrá aprobar, en el caso de un empleado que sea elegible a, o se encuentre percibiendo una anualidad o beneficio por incapacidad oeu-pacional o no ocupacional, la reasignación o reingreso de tal empleado a una plaza en una clase cuya retribución sea igual o mayor que el valor de la anualidad por incapacidad o beneficio a que sea acreedor. . . .”(9) (Bastardillas, nuestras.) Empero, cuando de reingresos se trata la ley ni siquiera otorga al empleado o funcionario afectado el dere-cho a acudir a la Junta de Personal de la actuación del Director al llevar su nombre al registro de reingreso.
En vista de lo anterior, llegamos a la conclusión de que si la actuación del Director de Personal al ofrecer al peti-cionario el cargo de Ingeniero Civil IV equivalió a la asig-nación o 'reasignación de un puesto, el peticionario no agotó, su remedio administrativo. Medina v. Hato Rey Realty Co., 72 D.P.R. 638, 643. Y de tratarse de un reingreso la actúa-*277ción del Director de Personal era definitiva.(10) En uno u otro caso la ley no permite recurrir a los tribunales a ven-tilar la cuestión, por no tratarse de una destitución. Es solamente en este último caso que puede acudirse a los tribunales contra las resoluciones que dicte la Junta de Personal. El hecho de que en los demás casos el empleado o funcionario perjudicado por la actuación del Director- de Personal o de la Junta de Personal no pueda acudir a los tribunales en solicitud de un remedio no resulta contrario al debido proceso de ley, ya que nadie tiene un derecho adqui-rido a desempeñar un cargo público. Ello constituye un pri-vilegio. Ramspeck v. Trial Examiners Conference, 345 U.S. 128; Goldway v. Board of Higher Education, 37 N.Y.S.2d 34; Reese v. Dempsey, 152 P.2d 157, 163; Butterworth v. Boyd, 82 P.2d 434, 126 A.L.R. 838; McAuliffe v. New Bedford, 155 Mass. 216, 220. Cf. Estep v. United States, 327 U.S. 114, 120; Fitzgerald v. Douds, 167 F.2d 714, 717.
Pone gran énfasis el peticionario en su contención de que a él no se le extendió nombramiento alguno para el cargo de Ingeniero Civil IV. No hay duda de que de acuerdo con la sección 8 de la Ley 23, supra, un empleado jubilado bajo las condiciones en que él lo fué tiene derecho a recibir su pensión hasta que sea repuesto por la Comisión del Servicio Civil (hoy en día Oficina de Personal) en un cargo igual o similar al que desempeñaba al momento de acogerse al retiro. Tampoco la hay de que es el deber de dicha Oficina comunicar el nombre del empleado así jubilado al Jefe del Departamento en que vacare la plaza, de que éste deberá nombrar al citado empleado jubilado para la vacante existente, ni de que, “si el empleado así nombrado declinare dicho nombramiento, cesará ipso facto la pensión que' percibe, etc.” (Énfasis nuestro.) Empero, surge de las alegaciones de la demanda que la División de Personal y Estadísticas de la Oficina de Personal comunicó al peticio-*278nario por carta de 22 de enero de 1948 que su nombre había sido certificado al Comisionado de lo Interior para el puesto de Ingeniero Civil IV y que en esa carta se le decía que en cumplimiento de la ameritada ley “el peticionario era la única persona certificada para el puesto referido y el Depar-tamento de lo Interior vendría obligado a nombrarle en tal cargo.” También surge de la demanda que en 7 de abril del indicado año el peticionario fué notificado por el Oficial Administrativo del Departamento de lo Interior de que la Junta de Personal (sic) había ratificado la certificación de referencia, que “el peticionario debía presentarse el 12 de abril a tomar posesión de dicho cargo” y que “el peticionario escribió al Departamento del Interior expresando en con-testación a dicha carta . . . que el aludido cargo de Inge-niero Civil IV no era igual ni similar al cargo que él ocu-paba ... al momento de su cesantía, y que entre esas plazas no había similitud alguna.”
La citada carta del Oficial Administrativo no equivalió en forma alguna a una delegación de la facultad’de hacer los nombramientos que en relación con los empleados y fun-cionarios subalternos de su departamento tenía el Comisio-nado de lo Interior.(11) En ella no se le extendió al peti-cionario nombramiento alguno para el cargo de Ingeniero Civil IV. Meramente se le decía que se presentara el 12 de abril del mismo año a tomar posesión de dicho cargo. Una carta concebida en semejantes términos podía redac-tarla y dirigirla, desde luego, dicho Oficial. Su contenido era una mera rutina oficinesca que podía ser efectuada por cualquier empleado o funcionario subalterno del jefe de dicho departamento, siempre, por supuesto, que estuviera autori-zado para ello. Aquí no hay contención alguna de que el Oficial Administrativo no estuviera autorizado para escribir lá carta que escribió.
*279 Si bien al resolver sobre la procedencia de una moción para desestimar una demanda por falta de hechos, el deber de la corte no es determinar los méritos finales de la reclamación con el propósito de decidir a quién asiste la razón — si a la parte demandante o a la demandada — sino considerar si a la luz de la situación más favorable al demandante y resolviendo toda duda a su favor, la demanda es suficiente para constituir una reclamación válida — González v. Hawayek, 71 D.P.R. 528; Boulon v. Pérez, 70 D.P.R. 988 — sin embargo, ello no significa que en todo caso en que se presenta una moción para desestimar de esa naturaleza tenga necesariamente que prevalecer la parte demandante. La anterior regla tiene como excepción aquellos casos en que no obstante la liberalidad con que se interpreten las alegaciones de una demanda, el tribunal al estudiar las mismas queda plenamente convencido de que en su etapa final el demandante no habrá de prevalecer. Precisamente es ése nuestro criterio en este caso; es decir, de las propias alegaciones de la demanda, admitidas como ciertas a los fines de la cuestión que nos ocupa, se desprende que el nombre del peticionario fué certificado por la Oficina de Personal para un cargo igual o similar al que él desempeñaba para la fecha de su retiro; que a él se le notificó por escrito de que debería personarse en el Departamento de lo Interior a tomar posesión de dicho cargo; que, según la interpretamos, de haberse presentado el peticionario en el Departamento de lo Interior en la fecha que se le indicaba en dicha notificación, el nombramiento de rigor se hubiera extendido a su favor por el Comisionado de lo Interior; y que al contestar el peticionario en la forma en que lo hizo él rehusó el cargo que se le ofrecía. Decimos, lo anterior porque es incuestionable que su nombre fué certificado por la Oficina de Personal al Comisionado de lo Interior para un cargo igual o similar a aquél que tenía al momento de su jubilación involuntaria; porque por disposición expresa del estatuto, al recibir dicho Comisionado la certificación del nombre del *280peticionario para el cargo de Ingeniero Civil IV, aquél no tenía otra alternativa que extenderle nombramiento para el mismo — son presunciones en derecho “que los deberes de un cargo han sido cumplidos con regularidad” y “que la ley ha sido acatada”, artículo 102, incisos 15 y 32 de la Ley de Evidencia — ; porque es de presumirse que si el peticio-nario se hubiera presentado en el Departamento de lo Interior en 12 de abril de 1948, tal cual se le requería en la carta dirigídale por el Oficial Administrativo, el Comisio-nado de lo Interior, cumpliendo con el mandato imperativo de la sección 8 de la Ley 23, supra, le hubiese extendido nombramiento para el cargo que se le ofrecía; y porque fué el propio peticionario al dirigirse a dicho Departamento en la forma en que lo hizo, quien declinó dicho nombramiento, por el motivo que aducía. Bajo ese estado de hechos el peti-cionario jamás podría tener éxito en el recurso por él inter-puesto. La realidad es que si el nombramiento requerido por la ley no se extendió a su favor para el cargo de Inge-niero Civil IV, ello se debió única y exclusivamente a la propia actuación del peticionario al declinarlo. Ahora está, por tanto, impedido (estopped) de sostener que no se le extendió nombramiento para el cargo para el cual se le cer-tificó, que no lo declinó, y que tiene derecho al remedio que solicita.
El artículo 208 del Código Político no desempeña en este caso papel de importancia alguna. En lo pertinente pre-ceptúa que “queda vacante un cargo al ocurrir cualquiera de los -siguientes casos, antes de vencerse el período de su duración: (1) La muerte del funcionario o empleado . . . (9) que por denegación o negligencia, no prestare su jura-mento oficial o fianza dentro de los quince días después de haber principiado el período de su cargo de acuerdo con la ley.” Se recordará que en la tantas veces mencionada carta del Oficial Administrativo, fechada el 7. de abril de 1948, se le decía al peticionario que se presentara el día 12 del mismo mes a tomar posesión del cargo de Ingeniero Civil IV. Inne-*281.gable es que desde la fecha de esa carta hasta aquélla en ■que debía presentarse Sacarello Bals a prestar juramento no ■.mediaba un término de 15 días, pero el poder nominador puede siempre indicar a la persona nominada la fecha en ■que ésta debe comparecer a tomar posesión del cargo que ,se le ofrece, siempre, desde luego, que entre la fecha del nombramiento y la de la toma de posesión no medie un tér-mino mayor que el de 15 días. De exceder de ese término 'habría necesidad de hacerse un nuevo nombramiento. Sin ■embargo si, como ocurrió en este caso, a lá persona nom-brada se le fija un término menor del de 35 días para com-parecer a tomar posesión, ella es la llamada a manifestar el motivo por el cual no puede acceder a lo interesado por el poder nominador y a solicitar, si así lo desea, que ,el período •completo de 15 días le sea concedido. En este caso, no obs-tante, el peticionario no solicitó en forma alguna la' amplia-ción del término y por el contrario prontamente contestó a la carta del Oficial Administrativo indicando por qué no tomaría posesión del puesto ofrecídole. Su actuación, sin ■duda, equivalió a declinar el cargo que se le ofrecía. (12)
Sea ello como fuere, contra la Junta de Retiro no procede el remedio interesado, ya que su actuación en este ■caso se limitó a cumplir con el deber ministerial impuéstole por la sección 8 de la Ley 23 de 1935, supra, al ser notifi•cada por la Oficina de Personal de que el peticionario había •declinado aceptar un cargo igual o similar al que desempeñaba al momento de su retiro.

Por las razones expuestas la demanda no aduce hechos 
*282
determinantes de una causa de acción y la sentencia apelada, debe ser confirmada.


La moción eliminatoria no fué resuelta por el tribunal a quo, pero las partes no suscitan cuestión alguna a'ese respecto.


La sección 8 de la Ley núm. 23, supra, preceptúa en lo pertinente:
“Si un funcionario o empleado a quien esta Ley sea aplicable, de 45 años de edad, antes de tener derecho a retiro fuere separado involun-tariamente por cualquier motivo, excepto destitución del Servicio Civil Clasificado o no clasificado, después de haber servido por un período no menor de veinte (20) años, tendrá derecho a recibir, desde la fecha en que cesare en su cargo, (sic) de un cincuenta por ciento del sueldo que estuviere devengando al tiempo en que cesare en sus funciones oficíales hasta tanto sea repuesto por la Comisión del Servicio Civil en un cargo igual o similar al que desempeñaba, y para lo cual será deber de dicha Comisión, sin excusa ni pretexto alguno, comunicar el nombre de dicho empleado al Jefe del Departamento en que hubiere vacado la plaza y éste deberá nombrar al citado empleado para la referida vacante. Si el empleado así nombrado declinare dicho nombramiento, cesará ipso facto la pensión que percibe y la Junta de Retiro procederá a dar de baja su nombre de la nómina de los pensionados; . . . .”


 En la petición se copia literalmente la carta en cuestión.


 En la demanda se copia también al pie de la letra la carta diri-gida por la Junta querellada al peticionario.


A1 sostener que dichos cargos no son iguales ni similares, el peti-cionario copia además en su petición la carta dirigida en 30 de septiem-bre de 1946' por el Comisionado de lo Interior al Director del Negociado del Presupuesto. En ella se exponen en detalle las funciones principales asignadas a la División de Ingeniería para Obras. Portuarias.


 Véase la sección 41 de la Ley ¿45, supra.


El inciso 6 de la sección 6, supra, fué enmendado por la Ley 406 de 11 de mayo de 1951 (pág. 1075). Ese inciso ahora se lee así:
“Investigar y resolver en apelación, a solicitud de parte, controver-sias surgidas sobre las siguientes materias: destituciones, suspensiones, cesantías, separación de empleados en el período probatorio por razones políticas, religiosas o de razas, y descensos.” (Bastardillas nuestras.) La enmienda consta, como se ha visto, de la adición de las palabras “por razones políticas, religiosas o de razas,” y en la eliminación de las pala-bras “asignación y reasignación de puestos” que figuraban en la ley original.


La sección 11, supra, fué enmendada por -la Ley 406 de 1951. A virtud de esa enmienda se eliminó el derecho que tenía todo empleado afectado por una asignación o reasignación de puesto a solicitar del Director la reconsideración y, al serle denegada la misma, apelar para ante la Junta de Personal.


La sección 2, inciso 13, de la Ley 345 de 1947 dice que:
“ ‘Registro de reingreso’ significará un registro de personas que han. sido empleadas regulares en una clase determinada y que son acreedoras a que sus nombres sean certificados para nombramiento en puestos dé-la misma clase.”


 Lo mismo sucede si meramente se trata de una reposición.


 Decimos tenía porque en la actualidad ese cargo se conoce como “Secretario de Obras Públicas.” Véase la Sección 6 del Artículo IV de la Constitución del Estado Libre Asociado de Puerto Rico.


 El artículo 186 del Código Político, según fué enmendado por la Ley 93 de 13 de mayo de 1936 (pág. 491) y por la Ley 14 de 24 de julio de 1952 (Ses. Ext., pág. 75) dispone que . todos los fun-cionarios ejecutivos, administrativos y judiciales, y todos los empleados ■del Gobierno (Insular) de Puerto Rico . . . antes de tomar posesión de •sus respectivos cargos o empleos” prestarán y firmarán el juramento que •.en el mismo figura. ,